Citation Nr: 0503966	
Decision Date: 02/15/05    Archive Date: 02/22/05

DOCKET NO.  99-08 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right foot callus.

2.  Entitlement to a compensable rating for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1966 to October 1968.  This matter comes to the Board 
of Veterans' Appeals (Board) on appeal from a November 1998 
rating decision by the Newark Regional Office (RO) of the 
Department of Veterans Affairs (VA).  In December 2004, the 
veteran testified at a personal hearing before the 
undersigned; a transcript of that hearing is of record. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

It appears that pertinent medical records are outstanding.  
In December 2004 the veteran testified that every two months 
he receives treatment from a private podiatrist for his right 
foot callus disability.  According to the veteran, the 
podiatrist monitors the severity of the disability.  The 
podiatrist's treatment records are not associated with the 
claims file.  As they presumably contain pertinent 
information, they must be secured.  Furthermore, the veteran 
testified in December 2004 that he is seen every six months 
at the VA Medical Center (VAMC) in East Orange, New Jersey.  
This would suggest that records from at least one visit have 
not been secured.  He also indicated that he had an 
appointment scheduled in January 2005.  VA treatment records 
are constructively of record, and must be secured. 

Regarding hearing loss, the veteran testified that he had a 
VA audiological evaluation in June 2004.  The report of such 
evaluation is not in his claims file.  As it also is 
constructively of record, it must be obtained.

Regulations pertaining to the ratings of skin disorders were 
revised effective August 30, 2002.  The findings on June 2003 
VA examination are insufficient to allow for consideration of 
the revised criteria .  (Also, the examiner did not review 
the veteran's claims file.)  Therefore, a new VA examination 
is indicated.
The veteran testified in December 2004 that he felt that his 
hearing has become worse.  Since the last VA audiological 
evaluation was in June 2003, and there is nothing to indicate 
whether his reported examination in June 2004 is adequate for 
rating purposes, another VA audiological evaluation is 
warranted.

Furthermore, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted in November 2000, and applies in the 
instant case.  While the veteran was provided some notice of 
the VCAA, he has not been advised (with sufficient 
specificity) to submit everything he has pertinent to his 
claim.  As the case is being remanded anyway, there is an 
opportunity to ensure that there is full compliance with all 
notice requirements of the VCAA without causing additional 
significant delay in the processing of the appeal.

Accordingly, the case is REMANDED to the RO for the 
following:  

1.  The veteran should be provided 
notice of the VCAA that is in full 
compliance with the statutes, 
implementing regulations, and precedent 
interpretative decisions of the United 
States Court of Appeals for Veterans 
Claims (a VCAA letter).  He must be 
specifically advised to submit 
everything in his possession pertinent 
to his claim.  He and his 
representative should have the 
opportunity to respond.  

2.  The veteran should be asked to 
identify all VA and non-VA treatment 
providers who have treated him for his 
left foot disability since May 1998.  
The RO should obtain complete records 
(those not already secured) of such 
treatment from all sources identified, 
specifically including records from his 
private podiatrist and from the East 
Orange VAMC.  
3.  The veteran should then be afforded a 
VA podiatry examination to determine the 
current severity of his service connected 
right foot callus.  Any indicated tests 
or studies should be completed.  The 
veteran's claims folder must be reviewed 
by the examiner in conjunction with the 
examination.  The examiner should be 
provided copies of both the previous and 
the revised criteria for rating skin 
disabilities, and examination findings 
must be sufficiently detailed to allow 
for evaluation under both the old and the 
new rating criteria.  

4.  The RO should obtain for the record 
the record of the VA audiological 
evaluation the veteran reports he 
received in June 2004.

5.  The veteran should be afforded a VA 
audiological evaluation (with audiometric 
studies) to determine the current 
severity of his bilateral hearing loss.  

6.  The RO should then readjudicate the 
claims.  If either remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant and his 
representative should have the 
opportunity to respond.  The case 
should then be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



	                  
_________________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


